      Case 18-34214-bjh11 Doc 88 Filed 05/16/19          Entered 05/16/19 10:14:08       Page 1 of 3




The following constitutes the ruling of the court and has the force and effect therein described.



Signed May 16, 2019
                                            United States Bankruptcy Judge
  ______________________________________________________________________



                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

     In re:                                          §
                                                     §      Case No. 18-34214
     NOBLE REY BREWING, CO., LLC,                    §
                                                     §      Chapter 11
              Debtor.                                §

                ORDER GRANTING MOTION OF 1319 MOTOR CIRCLE, L.P.
         TO ALLOW ADMINISTRATIVE CLAIM PURSUANT TO 11 U.S.C. § 503(B) AND
            TO COMPEL PAYMENT OF SAME PURSUANT TO 11 U.S.C. § 365(D)(3)

              COMES ON FOR HEARING, on May 10, 2019, the Motion of 1319 Motor Circle, L.P.

     to Allow Administrative Claim Pursuant to 11 U.S.C. § 503(b) and to Compel Payment of Same

     Pursuant to 11 U.S.C. § 365(d)(3) (the “Motion”) [Doc. 40] filed by 1319 Motor Circle, L.P.

     (“Motor Circle”), a creditor and party-in-interest in this bankruptcy case of Noble Rey Brewing,

     Co., LLC (the “Debtor”). Upon consideration of the Motion, and this Court having jurisdiction

     to consider the Motion and the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334,

     and consideration of the Motion and the relief requested therein being a core proceeding pursuant

     to 28 U.S.C. § 157(b), and the Court having reviewed the Motion and the objection thereto filed


     ORDER GRANTING MOTION OF 1319 MOTOR CIRCLE, L.P. TO ALLOW ADMINISTRATIVE CLAIM
     PURSUANT TO 11 U.S.C. § 503(B) AND TO COMPEL PAYMENT OF SAME PURSUANT TO 11 U.S.C. §
     365(D)(3)—Page 1
Case 18-34214-bjh11 Doc 88 Filed 05/16/19                Entered 05/16/19 10:14:08     Page 2 of 3



by the Debtor, and the Court having determined that just cause exists for the relief granted

herein, and it appearing that no other or further notice need be provided, it is hereby:

          ORDERED that the Motion is GRANTED as provided herein; it is further

          ORDERED that Motor Circle is hereby granted an allowed administrative claim pursuant

to 11 U.S.C. § 503(b) in the amount of $31,217.88 (the “Administrative Claim”); it is further

          ORDERED that the Debtor shall pay to Motor Circle $15,608.94 of the Administrative

Claim within three (3) business days of the Debtor’s receipt of funds from the asset sale

approved by this court pursuant to the Order Granting Debtor’s Motion to Ratify Sale of

Property of the Estate Under 11 U.S.C. § 363(b)( and (f) [Doc. 63]; it is further

          ORDERED that the Debtor’s failure to pay as commanded in the immediately above

paragraph shall have no effect on the allowance or amount of the Administrative Claim; it is

further

          ORDERED that any balance of the Administrative Claim is to be treated as an allowed

administrative claim under 11 U.S.C. § 503(b) under any plan filed by the Debtor; it is further

          ORDERED that the allowance and amount of the Administrative Claim shall be binding

on any chapter 7 trustee of the Debtor and its estate.

                                    ### END OF ORDER ###




ORDER GRANTING MOTION OF 1319 MOTOR CIRCLE, L.P. TO ALLOW ADMINISTRATIVE CLAIM
PURSUANT TO 11 U.S.C. § 503(B) AND TO COMPEL PAYMENT OF SAME PURSUANT TO 11 U.S.C. §
365(D)(3)—Page 2
Case 18-34214-bjh11 Doc 88 Filed 05/16/19   Entered 05/16/19 10:14:08     Page 3 of 3



Order Submitted by:                          Agreed by:

MUNSCH HARDT KOPF & HARR, P.C.               ERIC A. LIEPINS, P.C.
Thomas D. Berghman                           Eric A. Liepins
Texas Bar No. 24082683                       Texas Bar No. 12338110
500 N. Akard Street, Suite 3800              12770 Coit Road, Ste. 1100
Dallas, Texas 75201-6659                     Dallas, Texas 75251
Telephone: (214) 855-7500                    Telephone: (972) 991-5591
Facsimile: (214) 855-7584                    Facsimile: (972) 991-5788
E-mail: tberghman@munsch.com                 E-mail: eric@ealpc.com

COUNSEL TO 1319 MOTOR CIRCLE, LP             COUNSEL TO THE DEBTOR




ORDER GRANTING MOTION OF 1319 MOTOR CIRCLE, L.P. TO ALLOW ADMINISTRATIVE CLAIM
PURSUANT TO 11 U.S.C. § 503(B) AND TO COMPEL PAYMENT OF SAME PURSUANT TO 11 U.S.C. §
365(D)(3)—Page 3
4810-6564-6231v.1 018281.00001
